Citation Nr: 0829779	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  The veteran died in August 2002 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2008, the appellant and her daughter testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the local VA office.  At the hearing, the Board granted the 
appellant's request to keep the record open for a period of 
90 days so that she could submit additional evidence in 
support of her claim.  In June 2008, the appellant filed 
further evidence in support of her claim, which was 
accompanied by a waiver of RO jurisdiction.  As such, this 
evidence will be considered by the Board in the adjudication 
of her appeal.

In July 2008, the Board granted the appellant's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death in March 
2003.  The appellant was notified of this decision the same 
month and filed a notice of disagreement in July 2003.  The 
RO issued a statement of the case in January 2004.  The 
appellant did not file a timely substantive appeal to perfect 
her appeal.

2.  The evidence received since the March 2003 rating 
decision is duplicative of evidence previously of record or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The March 2003 decision of the RO denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2002).

2.  The evidence received since the March 2003 RO rating 
decision is not new and material and the claim of entitlement 
to service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, to include the need for new and 
material evidence to reopen the claims based upon the reason 
for the prior denial, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims have not been reopened, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate her claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, a VA medical opinion is not required.

II. Application to Reopen

In a March 2003 rating decision, the RO denied service 
connection for the cause of death because the evidence of 
record did not show that the veteran's abdominal bleed, 
respiratory failure, staph aureus pneumonia, or cerebral 
vascular accident were related to military service.

The evidence of record at the time of the March 2003 rating 
decision included service medical records, VA outpatient 
treatment records dated May 2000 to June 2001; VA 
examinations, dated in February 1945, May 1950, May 1958, 
February 1986, June 2000, August 2001, February 2002; private 
treatment notes and statements of Dr. R.S., dated July 1984 
to December 1985; private treatment notes and statements of 
Dr. E.G., dated in June 2001; private pharmacist letter of 
J.D., dated in June 2001; and the death certificate dated in 
August 2002.

The appellant argues, in part, that she filed a timely 
substantive appeal perfecting her appeal from the initial 
March 2003 denial of her claim of entitlement to service 
connection for the cause of the veteran's death and, 
therefore, the claim remains open, requiring no new and 
material evidence.  She argues that since the letter sent to 
her by the RO in November 2003, following her notice of 
disagreement regarding the initial denial, informed her that 
she had one year from the date of the letter to submit 
additional information and evidence that her September 2004 
statement, following the January 2004 statement of the case, 
is a timely substantive appeal.  The Board notes that to be 
timely a substantive appeal must be filed within one year of 
notice of the rating decision on appeal or within 60 days of 
the mailing of the statement of the case, whichever is later.  
See 38 C.F.R. § 19.32.  In this case, the September 2004 
statement was received more than one year after notice was 
sent of the rating decision on appeal and more than 60 days 
after the mailing of the statement of the case.  Therefore, 
the statement is untimely as a substantive appeal, the March 
2003 rating decision became final, and the statement was 
considered an application to reopen the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.

The Board notes that although it is regrettable that the 
appellant was misinformed of the time period for submitting 
information and evidence in a letter dated in November 2003, 
the Court has held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

As stated above, because the appellant never perfected her 
appeal of the March 2003 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The fact that the RO determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

Subsequent to the March 2003 rating decision, VA received VA 
treatment records dated May 2000 to April 2002; private 
medical records from Riverside Methodist Hospital dated 
August 1977 to July 2002; private treatment records from Dr. 
E.G., dated May 1996 to March 2002; a statement of Dr. E.G., 
dated in May 2008; a statement of a private pharmacist, J.D., 
dated in June 2001; and private treatment records of Dr. 
R.W., dated April 1993 to April 1994.  In Dr. E.G.'s May 2008 
statement, the physician reported that while the veteran had 
longstanding artherosclerotic coronary artery disease his 
other major medical problem was his chronic depression and 
anxiety.

In light of the basis for the RO's March 2003 determination, 
denying the appellant's claim for service connection for the 
cause of death, this evidence does not raise a reasonable 
possibility of substantiating the claim.  None of the 
evidence submitted prior to and subsequent to the March 2003 
determination indicates that the veteran's service-connected 
dysthymic disorder was either the principal or a contributory 
cause of the veteran's abdominal bleed, which acutely caused 
his death, or the veteran's respiratory failure, staph aureus 
pneumonia, and cerebral vascular accident, which contributed 
to the cause of death.  Thus, the evidence is not "new and 
material" under the provisions of 38 C.F.R. § 3.156(a) and 
the claim is not reopened.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which the appellant's application to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death may be granted.  The Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


